Citation Nr: 0603451	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of head 
trauma with headaches and nosebleeds, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
originally, on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


REMAND

In November 2005, the Board received additional medical 
records from the veteran.  A waiver of consideration by the 
RO did not accompany these statements.  These documents are 
relevant to his claim regarding increased compensation for 
his service-connected disorder.  The RO has not had an 
opportunity to review this evidence and to issue a 
supplemental statement of the case (SSOC). 

In view of the new evidence, the veteran's representative has 
requested that the veteran be given a psychiatric 
examination.  A VA psychologist in December 2002 had reported 
that the veteran did not exhibit manifestations to warrant a 
diagnosis of a cognitive disorder.  In a November 2005 
clinical report, a VA examiner noted that the veteran had 
depression with co-existent dementia.  The RO has rated the 
veteran under Diagnostic Code 8045 and 9304.  Diagnostic Code 
9304 concerns dementia due to head trauma.  In light of the 
fact that the veteran now has a diagnosis of dementia, 
further examination is needed.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his head 
injury including dementia.  After 
securing the necessary release, the RO 
should obtain these records.  

2.  The RO should also obtain records 
from the VA Central Arkansas Outpatient 
Clinic that date from August 2005 to the 
present.  

3.  The veteran should be afforded VA 
neurologic/psychiatric examination(s) to 
determine the nature and severity of his 
service connected disability.  The 
reviewer(s) should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the veteran's dementia is 
the result of the service-connected head 
injury.  If so, a psychiatric examiner is 
asked to report on the presence or 
absence of the specific symptoms in the 
general rating formula for mental 
disorders, a copy of which may be found 
in the January 2003 statement of the 
case, pp. 9-10.  The examiner should also 
comment on the degree, if any, of 
industrial/occupational and social 
impairment produced by the dementia.  The 
examiner must review the additional 
medical records and assign a Global 
Assessment of Functioning (GAF), if 
possible, and explain what the assigned 
score represents.  A complete rationale 
for any opinion expressed must be 
provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report.

4.  Thereafter, the RO should readjudicate 
the claim, with consideration of the 
additional evidence submitted to the 
Board.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC, which should include 
a discussion of the evidence submitted 
directly to the Board.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

